Supreme Court of Florida
                                   ____________

                                  No. SC14-1629
                                  ____________

                           RODOLFO VALLADARES,
                                 Petitioner,

                                         vs.

                       BANK OF AMERICA CORP., etc.,
                               Respondent.

                                   [June 2, 2016]

LEWIS, J.

      This case is before the Court to review the decision of the Third District

Court of Appeal in Bank of America Corp. v. Valladares, 141 So. 3d 714, 715 (Fla.

2014). This case concerns a falsely reported robbery that resulted in injuries to

Petitioner Rodolfo Valladares. The issue we must address today is whether those

who falsely report criminal conduct to law enforcement have a privilege or

immunity from civil liability for the false report. This issue implicates both police

officer and citizen safety concerns. Valladares asserts that the decision of the

Third District Court of Appeal expressly and directly conflicts with Pokorny v.

First Federal Savings & Loan Ass’n of Largo, 382 So. 2d 678 (Fla. 1980). Further,
the district court decision expressly disagreed with and rejected the decision in

Harris v. Lewis State Bank, 482 So. 2d 1378 (Fla. 1st DCA 1986). We conclude

that the decision below is in conflict with both Pokorny and Harris. We have

jurisdiction. Art. V, § 3(b)(3), Fla. Const. We hold that a cause of action is

available to one injured as a result of a false report of criminal behavior to law

enforcement when the report is made by a party which has knowledge or by the

exercise of reasonable diligence should have knowledge that the accusations are

false or acts in a gross or flagrant manner in reckless disregard of the rights of the

party exposed, or acts with indifference or wantonness or recklessness equivalent

to punitive conduct.

                FACTS AND PROCEDURAL BACKGROUND

                          The Falsely Reported Robbery

      On the morning of July 3, 2008, an e-mail was circulated in the Williams

Island branch of Bank of America that advised staff to be on the lookout for a bank

robber. The e-mail included several photos of a white male wearing a Miami Heat

baseball cap, a T-shirt, and sunglasses.

      At approximately 3:00 p.m. that same day, Rodolfo “Rudy” Valladares

walked into his local Bank of America with the intent to cash a $100 check.

Valladares, a Hispanic male, wore a loose-fitting athletic shirt, gym pants, a black

Miami Heat baseball cap, and dark sunglasses. Although sunglasses and Miami


                                           -2-
Heat attire are not at all uncommon, nor are they significantly descriptive in South

Florida, Meylin Garcia believed that Valladares, a Bank of America customer, was

the bank robber depicted in the morning e-mail as soon as he entered the bank. At

the time, she did not have possession of the e-mail to compare the robber’s photos

with Valladares’s appearance, and the bank had not provided copies of the photos

for the tellers’ desks. As Valladares approached her desk, without any suspicious

conduct, Garcia pushed the silent alarm.

                          Failure to Correct the Alarm

      Valladares reached Garcia’s desk and properly presented her with his check

and driver’s license. Specifically, the check was a Bank of America check with

Valladares’s name on it, for which there was absolutely no suspicion. The name

on the check matched the name on his driver’s license, for which there was also no

suspicion. Yet, Garcia still failed to do anything to cancel the robbery alarm.

When asked why she did not do anything to cancel the alarm after being presented

with the matching check and license, Garcia testified:

      I honestly thought that he was a bank robber at that moment as soon
      as he walked in . . . . I had it set in my mind according to the
      description I had seen that morning about the e-mail. As soon as Mr.
      Valladares walked in the bank, I saw him, and since he was wearing a
      Miami Heat hat, the sunglasses—I mean I saw him, and automatically
      I panicked, I got scared.

      After accepting the license and the check, Garcia excused herself and

informed Valladares that she would return shortly. Valladares had hoped to

                                        -3-
complete the transaction without delay because he had $400 worth of food in his

car in preparation for a Fourth of July family barbecue the next day.

      As these events were occurring, assistant manager trainee Jimmy Alor

received a call from corporate security, which asked him to verify the basis for the

silent alarm that had been activated from Garcia’s teller station. Unaware of any

emergency, Alor scanned the area and saw that Garcia had left her desk to speak

with another bank employee. He approached them and asked about the silent

alarm that had been triggered. Notwithstanding that Garcia already had ample

opportunity to examine Valladares’s face, check, and driver’s license, and that no

hint of a robbery was presented, and Alor had ample time to know the true facts,

Garcia replied, “the robber is at my window.” Alor did not make any inquiry or

take any steps to confirm that Valladares was or was not in fact an armed bank

robber or a customer because he simply assumed from her body language that she

perceived a threat. Alor made only a quick glance toward Garcia’s window and

saw no suspicious conduct, but he did not attempt to gather or develop any further

information. Alor walked back to his desk and, without any confirmation or

verification, simply repeated Garcia’s words to the corporate security caller: the

robber is at her window. When asked by corporate security if the suspect was

armed, Alor responded that he had no idea but he had not seen any type of weapon.




                                        -4-
Alor then returned to his duties and simply acted as if there were no emergency

and ignored what was happening in his bank.

      Garcia returned to her position with Valladares. Valladares proceeded to

make conversation with Garcia, asking her if she had plans for the Fourth of July

holiday, and even invited her to his family barbecue. She replied that she had a

boyfriend, to which he responded, “he’s welcome to come too.” She then studied

his license again and looked at Valladares, but still failed to differentiate

Valladares’s Hispanic characteristics from those of the white male depicted in the

e-mail she had seen earlier that day and failed to take any steps to report the

innocent transactional facts. Garcia asked Valladares to endorse the check, and

handed Valladares a pen.

      Garcia left her desk again, with Valladares’s check and license in hand, to

present them to her manager, Bianca Mercado. In an attempt to further stall the

transaction, Garcia returned to her desk and informed Valladares that she could not

cash the check because the computers were down. Valladares was confused, as it

was apparent that other transactions were still taking place at the bank. He asked

to see the manager. When Mercado arrived, Valladares said, “What seems to be

the problem? It’s just a $100 check, on a Bank of America check. Look at my

driver’s license.” As yet another ruse to confuse Valladares, Mercado replied that

they could not cash his check because it was endorsed in the wrong colored ink.


                                          -5-
Mercado added that he had to leave the bank immediately. Valladares,

understandably, became irritated with the employees’ strange and rude behavior.

He expressed that he could not believe he was being thrown out of the bank on

these grounds, but turned around and started to leave. Approximately fifteen to

twenty minutes had elapsed from the time Valladares first presented his check to

his attempted exit. Absolutely nothing had occurred, suspicious or otherwise,

during the entire time to suggest or hint that Valladares was anything other than a

regular bank customer conducting normal banking business.

      Garcia confirmed that during the entirety of Valladares’s interaction with

bank employees, he did not make any threats, present a note, make a demand, or

appear in any way to be armed or have a criminal intent. She conceded that

Valladares did nothing to elicit any suspicion that he intended to rob the bank or

engage in any unlawful behavior. Garcia even agreed that Valladares was very

nice to her during their interaction. Garcia simply attempted to insist that at no

point during the incident did she doubt that Valladares was the bank robber,

notwithstanding all of the facts to the contrary.

      As Valladares attempted to exit the bank, he saw a team of police officers

armed with heavy weapons emerging from multiple sides of the building. The

team was led by Officer Sean Bergert, who was the only SWAT member among

the officers present. Upon arrival, Bergert realized the other non-SWAT officers


                                         -6-
had created a “fatal funnel,” meaning that they were taking cover behind the glass

windows of the building, which provides a dangerously false sense of security.

Bergert decided to take charge and had several officers line up with him to enter

the bank. Notwithstanding that multiple bank employees had been presented with

the valid check and matching proper license only moments earlier, Mercado and

the other bank employees not only failed to take any action to intervene when the

police stormed inside the bank, but Mercado even went a step further and pointed

to Valladares, signaling him as the robber. Bergert instructed everyone to lie on

the floor with their hands extended. Everyone in the bank, including Valladares,

complied with the command.

      Valladares testified that he immediately went to the floor as ordered and

outstretched his hands, with his license and check still in hand. Then, a police

officer placed his boot on the back of Valladares’s head, handcuffed him, and

screamed at him, “Where’s the weapon?”. Valladares further testified that the

police officer kicked him in the head while he was already handcuffed:

      [The police officer] started kicking me handcuffed on the floor . . . .
      He kicked me on the side of the head. You know, they were lifting
      me up by my hands . . . and sticking their hands all through my shirt
      and everything, asking me, Why are you doing this? Why are you
      doing this? Where is the weapon? And I’m like, I’m not doing
      anything. I’m not doing anything.




                                        -7-
The officer with an AR-15 rifle admitted that he kicked Valladares in the head.

Valladares recalled, “I was in pain. I was terrified . . . I was afraid for my life. I

didn’t know what they were going to do with me.”

      There is some limited surveillance video from the day of the incident,

however there happen to be suspicious, convenient breaks in the footage. The

video provided by the bank contains footage of Valladares as he lay on the floor

without handcuffs, and Valladares after he was already on the floor and

handcuffed, but the segment of the video showing Valladares being kicked is

conveniently missing. Bank of America denies that this footage was erased, and

asserts that the surveillance program is written to purposely create gaps in footage

to create an easily downloadable file.

      The opinion below, in rendering a decision as a matter of law, incorrectly

relied exclusively on the police officer’s version of the facts. Valladares, 141 So.

3d at 715. However, we view the facts in a light most favorable to the nonmoving

party—in this case, Valladares. See Friedrich v. Fetterman & Assocs., P.A., 137

So. 3d 362, 365 (Fla. 2013). Furthermore, the evidence provided in the video does

not support the version of the facts that a kick occurred before Valladares was

handcuffed. The video revealed no kicks to the head before Valladares was fully

secured in handcuffs on the floor.




                                          -8-
      The record does not clearly establish the exact moment that the officers

realized that Valladares was not a robber, but it does indicate that at some point the

police realized that after Valladares had been seriously injured, it was a totally

false alarm, and officers asked to speak with Garcia. Valladares testified that the

police verified his license and the check while he was still handcuffed.

      An officer observed redness and bruising on the side of Valladares’s head

and called the paramedics. The paramedics advised Valladares to go to the

hospital. Alor, the assistant bank manager trainee who had spoken with corporate

security, approached Valladares while he was with the paramedics and asked if he

was okay. Valladares stated that Alor also admitted to him that they realized that

they had the wrong person and were terribly wrong.

      During trial, Garcia admitted and confirmed that she was wrong in failing to

properly and fully inform Alor and Mercado that Valladares was a customer, and

that she was wrong in failing to say something to the police officers when they

rushed in and attacked Valladares.

                                         Damages

      Following the kicks to the head, Valladares experienced headaches that were

unlike any he had ever experienced, and was placed on pain medication.

Valladares sought attention at a local hospital for his head pain that became




                                         -9-
unbearable. However, after waiting about twenty hours in the emergency room,

the hospital refused to treat him because he lacked health insurance.

      He next sought treatment with a neurologist, a neuro-ophthalmologist, and a

psychologist. The examinations by the neurologist revealed that Valladares suffers

from muscle contractions that cause persistent headaches on a daily basis.

Valladares suffers from sudden blurry vision, and as a result he can no longer

work. His neuro-ophthalmologist diagnosed Valladares as having traumatic optic

neuropathy, which could not be cured or corrected with corrective lenses.

      Valladares’s older sister established that her brother, once a happy person

who hosted social gatherings at his apartment, became a social recluse after the

incident. Valladares was forced to return to live with his parents because he spent

the majority of his days bedridden and could no longer pay his rent. He has

become a hoarder and is embarrassed to allow others into his bedroom. Valladares

has installed a camera at his home because he fears he is being watched, and also

has installed two locks on his bedroom door. Valladares avoids the area where the

bank is located, no longer has any friends, and is unable to maintain a romantic

relationship as a result of sexual dysfunction. Based on these various medically

related problems, his psychologist diagnosed him as having post-traumatic stress

disorder (PTSD) with anxiety and depression. The psychologist is of the opinion




                                       - 10 -
that Valladares is “[a]t the severe end of the [PTSD] spectrum” and opines that the

condition will only worsen.

                                Legal Proceedings

      Following the incident at the bank, Valladares filed an action against Bank

of America for negligence, battery, and false imprisonment.1 In an apparent

attempt to comply with the legislatively established permissive scope of punitive

damages pursuant to Florida Statutes, section 768.72 (1999), Valladares did not

include an allegation for punitive damages in his initial complaint. Instead, he

sought punitive damages for the counts of battery and false imprisonment in his

Second Amended Complaint. However, as evidence developed, it became clear

that Valladares sought relief for punitive conduct, and the bank was aware of the

allegations. Further, Valladares consistently asserted acts beyond negligent

reporting. Specifically, the negligence count in Valladares’s original complaint

provided in part:

      10. The Defendant, BANK OF AMERICA, breached its duty of
      reasonable care in one or more of the following ways:

      (a) Negligently and carelessly activating and failing to cancel the
      silent robbery alarm, and failing to cancel said alarm when it knew or
      in the exercise of reasonable care should have known that the Plaintiff
      was not attempting to rob the bank;

(Emphasis added).

      1. Because Valladares was neither arrested nor prosecuted, he had no action
for malicious prosecution.

                                       - 11 -
       Following a lengthy trial, the jury was instructed on claims of negligence,

comparative negligence, false imprisonment, battery, and punitive damages. With

respect to vicarious liability, the jurors were instructed, “Bank of America is

responsible for any negligence of its employees in failing to supervise other

employees.” Furthermore, the punitive damages instruction provided:

       Valladares claims that punitive damages should be awarded against
       Bank of America for its employees’ conduct in in [sic] the battery and
       false imprisonment of Valladares. Punitive damages are warranted if
       you find by clear and convincing evidence that Bank of America’s
       employees were personally guilty of intentional misconduct, which
       was a substantial cause of injury to Valladares.

The verdict form itself did not specify that the punitive damages should be

awarded only if the jury found that Bank of America committed one of the

intentional torts.

       The jury found that Bank of America was negligent, and that there was no

negligence attributed to Valladares. However, the jury found in favor of the

defendant bank on the claims for battery and false imprisonment. The instructions

stated that punitive damages should be awarded in conjunction with findings

against the bank if the bank employees were personally guilty of intentional

misconduct. Notwithstanding the battery and false imprisonment findings, the jury

found that the bank employees engaged in punitive conduct and the bank was

liable for punitive damages. The jury awarded $3,000 in past medical expenses;


                                        - 12 -
$100,000 in future medical expenses; $1.5 million for past pain and suffering; and

$1 million for future pain and suffering for a total of $2,603,000 in compensatory

damages. The jury additionally awarded $700,000 in punitive damages.

      At the close of trial, the jury verdict appeared to be inconsistent in that the

jury found in favor of the bank on the battery and false imprisonment claims, but

the jury found in favor of Valladares that bank employees were personally guilty of

punitive misconduct on punitive damages. Valladares’s counsel brought this

verdict inconsistency to the attention of the trial judge and the bank. Valladares

requested that the matter be resubmitted to the jury. The bank objected to having

the jury consider the inconsistency, disagreed, and waived any objection to the

verdict. The bank later moved to set aside the judgment, for judgment

notwithstanding the verdict, for new trial, and for remittitur. Each was denied and

judgment was entered in favor of Valladares.

                            District Court Proceedings

      The Third District reversed and remanded for entry of judgment for the

bank. After offering only one paragraph summarizing the incident in a light most

favorable to the bank contrary to well established appellate principles, the Third

District concluded that a person who contacts law enforcement to report criminal

activity cannot be liable under a theory of simple negligence. Valladares, 141 So.

3d at 715.


                                        - 13 -
      Primarily relying on Pokorny, the Valladares court determined that those

who report crimes are protected by a qualified privilege, and thus cannot be held

liable for making a good faith report to the police, absent a showing of malice. Id.

at 717. The court analogized the malice requirement to cases that concern

malicious prosecution, arrest, defamation, or slander. Id. at 718. Ultimately, the

court determined that the same malice standard should be applied to physical

injury caused by mistaken reports to law enforcement. Id. Based on this standard,

the court reasoned that the plaintiff failed to prove the elements required to

establish a cause of action because he failed to present a claim beyond simple

negligence.

      Further, the court acknowledged that Harris was a case that cut against

applying a qualified privilege to reports of suspected criminal activity: “To the

extent Harris holds that a person can be liable for a negligent, but good faith,

mistake in summoning the police, it conflicts with the authority summarized above

which governs analogous situations. We respectfully disagree with it.” Id. at 718

(emphasis added). Valladares now seeks review by this Court.

                                    ANALYSIS

      This question presents a pure question of law and is, therefore, subject to de

novo review. See Jackson-Shaw Co. v. Jacksonville Aviation Auth., 8 So. 3d

1076, 1084-85 (Fla. 2008).


                                        - 14 -
      A misunderstanding of Florida law in connection with reports of criminal

conduct to law enforcement has generated the foundation for the conflict we must

now resolve, which involves this case, Pokorny, and Harris. Contrary to the

understanding of the district court and Bank of America, Pokorny did not fully

resolve all issues of negligence in this false reporting context. Pokorny did outline

some parameters within which the law should operate regarding reports made to

law enforcement by discussing the importance of a judicially created qualified

privilege for those who may incorrectly but innocently report criminal conduct.

Harris, on the other hand, directly discussed negligence, recognizing that a cause of

action for negligent reports to law enforcement exists when the conduct goes

beyond an innocent misunderstanding. The decision below expressly states that it

disagrees with Harris. In addition, the decision below is in conflict with Pokorny

because it has improperly applied Pokorny to the facts in this case. It is critical

that we recognize and maintain a real, meaningful distinction between intentional

torts, malicious prosecution, false arrest, and negligent acts arising from conduct in

this context.

      Although Valladares did not assert a claim of malicious prosecution, slander,

or defamation, the Third District nonetheless incorrectly looked only to these types

of cases for guidance. The confusion is not uncommon because these are the

causes of action that most commonly arise from incorrect reports to the police. See


                                        - 15 -
Valladares, 141 So. 3d at 718. However, the facts in the instant case are different.

Although similar to certain victims of malicious prosecution, slander, and

defamation, Valladares was wrongfully accused of committing a crime and

suffered damages as a result. This reliance upon Pokorny is misplaced because it

is not a negligence case. Further, Valladares lacked a cause of action under a

malicious prosecution theory because he was never arrested, nor was he

prosecuted.

      The Third District primarily relied on Pokorny, which also involved a falsely

reported bank robbery. In Pokorny, the plaintiff alleged that the bank had engaged

in negligent, reckless, or intentional misconduct that proximately caused the false

imprisonment of the plaintiff. 382 So. 2d at 680. This Court considered two of the

five questions submitted for review:

            1. Did the actions of the employees of the defendant, First Federal
      Savings and Loan Association of Largo, Florida, constitute “direct
      procurement” of an arrest under the teachings of Johnson v. Weiner, 19 So.
      2d 699 (Fla. 1944), and its progeny?

            2. Do the rules governing arrest and imprisonment by private citizens
      apply in this case?

Id. at 680-81.2




     2. Three other questions were certified to this Court but were not answered.
Pokorny, 382 So. 2d at 681, 683.

                                       - 16 -
      The jury was instructed that the bank could not be held liable if it found that

the teller who reported the robbery acted reasonably in believing that a robbery

was occurring, and the jury returned a verdict in favor of the bank. Id. at 680.

This Court concluded that the teller acted reasonably and in good faith, and

ultimately held in the arrest context that:

      [U]nder Florida law a private citizen may not be held liable in tort
      where he neither actually detained another nor instigated the other’s
      arrest by law enforcement officers. If the private citizen makes an
      honest, good faith mistake in reporting an incident, the mere fact that
      his communication to an officer may have caused the victim’s arrest
      does not make him liable when he did not in fact request any
      detention.
Id. at 682.

      Harris also involved a false report of criminal activity at a bank. 482 So. 2d

1378. Harris was a customer at Lewis State Bank who realized that a strange

name, “John Lewis,” had appeared on her account. Id. at 1381 n.8. After

informing Lewis State Bank of the apparent mistake, the bank told Harris that she

could continue to withdraw money from the account. Id. Harris returned to Lewis

State Bank and provided it with her social security and voter registration cards. Id.

The bank also taught her how to fill out a withdrawal slip and allowed her to

complete another withdrawal. Id. Harris made four additional withdrawals

without issue. Id. When John Lewis finally realized that $975 had been

withdrawn from his account, the bank indicated that someone had fraudulently



                                         - 17 -
withdrawn money from his account. Id. Over three months later, Harris returned

to Lewis State Bank and was apprehended by bank employees, who then reported

her to the sheriff’s department and delivered her into custody. Id.

      Harris’s negligence claim was dismissed at the trial level based on the

language regarding negligence in Pokorny. Id. at 1383. Lewis State Bank argued

the negligence count should fail because the only cause of action available was

malicious prosecution.3 See id. The court in Harris found that this was a

misreading of Pokorny, reasoning:

      It is at least arguable that in the case sub judice, the misinformation
      allegedly reported to the police was not the result of an honest, good
      faith mistake on the part of the bank. The allegations upon which all
      the counts of appellant’s complaint are based include acts beyond the
      innocent misunderstanding portrayed in Pokorny.

Id. at 1384 (emphasis added). Ultimately, the Harris court held that a negligence

action was proper once the conduct of the bank passed a certain threshold:

      Because appellant’s complaint sufficiently alleged a relationship
      voluntarily entered into by the bank which created a duty on the part
      of the bank to protect appellant from false accusations of forgery and
      theft, and because the allegations of the complaint, if taken as true,
      indicate that the bank had knowledge, or by the exercise of reasonable
      diligence would have had knowledge, that its acts and omissions were
      likely to result in injury to appellant, the trial court improperly
      dismissed the count for negligence.

Id. at 1385 (emphasis added).


      3. Lewis State Bank additionally claimed that false imprisonment and fraud
were not legitimate claims.

                                       - 18 -
      Rather than relying on the direct holding of Pokorny, the district court in this

case focused on dicta—the discussion suggesting that malice is required to state a

cause of action for mistakenly reporting a crime in the arrest context—in

concluding that Valladares failed to allege a proper cause of action. However,

Pokorny did not address a cause of action for negligent reporting. Indeed, the

holding in Pokorny defined “direct procurement” under an arrest and false

imprisonment cause of action. The only statements made by this Court in Pokorny

regarding a cause of action for negligent reporting were made in dicta.

Furthermore, there is no statement in Pokorny that abolishes negligent reporting as

a cause of action, nor did Pokorny point to any other cases that prohibit a cause of

action for negligent reporting. Therefore, the Third District erred in holding that

this Court’s decision in Pokorny precluded a cause of action for negligent reports

to law enforcement.

      Of course, this Court and others have long recognized that a judicially

created qualified privilege exists in regard to injuries resulting from malicious

prosecution, false imprisonment, defamation, and slander. See Fridovich v.

Fridovich, 598 So. 2d 65, 68-69 (Fla. 1992) (holding that a qualified privilege

exists for defamatory statements made to police when such statements are not

made maliciously); Burns v. GCC Beverages, Inc., 502 So. 2d 1217, 1220 (Fla.

1986) (holding that a company was not liable for malicious prosecution when an


                                        - 19 -
employee, in good faith and without specifically requesting arrest, reported

suspected criminal activity to law enforcement); Myers v. Jim Russo Prison

Ministries, Inc., 3 So. 3d 411, 412 (Fla. 2d DCA 2009) (applying the qualified

privilege to slander arising from false reports made to police); Harris v. Kearney,

786 So. 2d 1222, 1225 (Fla. 4th DCA 2001) (reasoning under Pokorny that there

was no false imprisonment claim against Department of Children and Family

agents who filed a complaint that resulted in the arrest of the appellant because the

complaint was made in good faith); Manis v. Miller, 327 So. 2d 117, 118 (Fla. 2d

DCA 1976) (holding that there is no liability “for false imprisonment upon a

witness making an honest, good faith mistake in identifying a criminal suspect

where the identification contributes to arrest and prosecution of the suspect”).

       This qualified privilege for mistaken, but good faith reports of suspected

criminal activity is rooted in a public policy concern. In Pokorny, this Court

recognized the dangers of a standard that would deter citizens from reporting

crimes for fear of liability:

       Prompt and effective law enforcement is directly dependent upon the
       willingness and cooperation of private persons to assist law
       enforcement officers in bringing those who violate our criminal laws
       to justice. Unfortunately, too often in the past witnesses and victims
       of criminal offenses have failed to report crimes to the proper law
       enforcement agencies. Private citizens should be encouraged to
       become interested and involved in bringing the perpetrators of crime
       to justice and not discouraged under apprehension or fear of
       recrimination.


                                        - 20 -
Pokorny, 382 So. 2d at 682 (quoting Manis, 327 So. 2d at 117). At the same time,

this Court has considered the dangers of a standard that would provide absolute

immunity or an absolute privilege for those who report crimes. In Fridovich, this

Court considered whether false statements made to an officer are absolutely

privileged from liability for defamation, even when made maliciously. This Court

held that the privilege was not absolute because such a privilege would prevent the

Court from providing a forum for redress of every wrong. Fridovich, 598 So. 2d at

69. The Court instead opted for a qualified privilege that precluded intentional or

malicious reports from privilege. Id. at 69.

      Therefore, the standard necessary is one that maintains a balance between

protecting individuals from abusive accusations to the police, and encouraging

citizens to report suspected criminal activity, as expressed in Burns:

             The tort of malicious prosecution is premised on the right of an
      individual to be protected from unjustifiable litigation or unwarranted
      criminal prosecution. Against this right, the need of society to bring
      criminals to justice by protecting those who, in good faith, report and
      legally prosecute persons apparently guilty of crime must be balanced.
      The latter need, in addition to the public policy in favor of the
      termination of litigation, dictates the plaintiff’s heavy burden of
      proof.

Burns, 502 So. 2d at 1219.

      Bank of America incorrectly interprets Pokorny to mean that the only cause

of action available to Valladares was malicious prosecution. However, Valladares

had no cause of action for malicious prosecution because he was never arrested or


                                        - 21 -
prosecuted. See id. A standard that would preclude any cause of action for

conduct beyond mere negligent reporting simply because the plaintiff was not

arrested would not support a careful balance between protecting victims of falsely

reported crimes and encouraging good faith reports. Indeed, the standard proposed

by the bank would prejudice victims such as Valladares. Further, such a standard

would shield negligent defendants from incurring liability for their tortious conduct

simply because law enforcement chooses not to prosecute an individual. Thus—

regardless of whether a wrongful reporting resulted in an arrest—public policy

supports the conclusion that those who are injured as a result of incorrect reports to

the police should have access to redress for injuries. Moreover, this Court is

obliged by the Florida Constitution to provide access to courts for every wrong.

See art. I, § 21, Fla. Const. We cannot turn a blind eye to those who cannot allege

malicious prosecution, but nonetheless sustain injuries due to incorrect reports to

police. At the same time, we recognize the importance of encouraging citizens to

report suspected crimes. Therefore, we hold that a cause of action for negligent

reporting arises when there is incorrect reporting plus conduct on the part of the

reporting party that rises to the level of punitive conduct.

      The conduct required to allege punitive conduct reaches beyond simple

negligence. U.S. Concrete Pipe Co. v. Bould, 437 So. 2d 1061, 1064 (Fla. 1983)

(“Punitive damages cannot be assessed for mere negligent conduct, but must be


                                         - 22 -
based on behavior which indicates a wanton disregard for the rights of others.”

(citing Winn & Lovett Grocery Co. v. Archer, 171 So. 214 (1936))). This Court

has defined the level of negligent conduct necessary to warrant punitive damages

as follows:

      The character of negligence necessary to sustain an award of punitive
      damages must be of a “gross and flagrant character, evincing reckless
      disregard of human life, or of the safety of persons exposed to its
      dangerous effects, or there is that entire want of care which would
      raise the presumption of a conscious indifference to consequences, or
      which shows wantonness or recklessness, or a grossly careless
      disregard of the safety and welfare of the public, or that reckless
      indifference to the rights of others which is equivalent to an
      intentional violation of them.”

Owens-Corning Fiberglas Corp. v. Ballard, 749 So. 2d 483, 486 (Fla. 1999)

(quoting White Const. Co. v. Dupont, 455 So. 2d 1026, 1029 (Fla. 1984), receded

from on other grounds by Murphy v. Int’l Robotic Sys., Inc., 766 So. 2d 1010 (Fla.

2000)); Am. Cyanamid Co. v. Roy, 498 So. 2d 859, 861-62 (Fla. 1986) (also

quoting White Const. Co., 455 So. 2d at 1029); Chrysler Corp. v. Wolmer, 499 So.

2d 823, 824 (Fla. 1986) (citing Carraway v. Revell, 116 So. 2d 16, 19-20 (Fla.

1959)); see also W.R. Grace & Co.—Conn. v. Waters, 638 So. 2d 502, 503 (Fla.

1994) (“Punitive damages are appropriate when a defendant engages in conduct

which is fraudulent, malicious, deliberately violent or oppressive, or committed

with such gross negligence as to indicate a wanton disregard for the rights of

others.”). In this context, Florida Standard Jury Instruction (Civil) 503.1(b)(2)


                                        - 23 -
defines gross negligence as conduct that is “so reckless or wanting in care that it

constitute[s] a conscious disregard or indifference to the life, safety, or rights of

persons exposed to such conduct.”

      Relatedly, this Court has recognized that the required level of negligence for

punitive damages is equivalent to the conduct involved in criminal manslaughter.

Como Oil Co., Inc. v. O’Loughlin, 466 So. 2d 1061, 1062 (Fla. 1985) (discussing

the holding in White Const. Co., 455 So. 2d at 1029); see also Carraway, 116 So.

2d at 18-19 (“[T]he character of negligence necessary to sustain a conviction for

manslaughter is the same as that required to sustain a recovery for punitive

damages.”).

      By requiring something more than simple negligence, but less than intent or

malice, a requirement that the conduct rise to the level of punitive conduct in cases

of incorrect reports to law enforcement accomplishes the task of encouraging

legitimate criminal reports while providing a safeguard against abuse. At one time

reporting criminal activity to law enforcement was viewed as a circumstance that

would not lead to unexpected problems. Unfortunately, with the amount of

violence and force that law enforcement officers face and encounter daily when

they respond to reports of suspected criminal activity, officers at times respond

with what may appear to the layman as significant force. The necessity of this

force is a harsh reality in a world that has become increasingly violent. However,


                                         - 24 -
if a party has information that he or she has incorrectly reported a particular

individual, or should have known it was incorrect, and the force was applied, such

a report is above and beyond a simple, innocent report of conduct. Therefore,

parties who engage in reckless, wanton, or culpable conduct in connection with

reporting a suspected crime to law enforcement are not protected by the qualified

privilege. Public policy supports a limited immunity for those who make innocent,

simple mistakes, but that limited immunity cannot extend to conduct that

recklessly disregards the rights of others. In the case of Valladares, the bank had

ample information and ample time to know the true facts and to correct the false

report, but failed to do so. Once there is information indicating that a crime is not

being committed, this limited privilege should not extend to a person’s failure to

alert law enforcement that a reported crime is a mistake or simply wrong. This

goes a step beyond negligence. A standard that demands more than simple

negligence, but does not overburden the plaintiff with proving intent or malice,

serves the interest of encouraging reports of criminal activity while protecting

victims from punitive conduct. It also protects law enforcement from being

incorrectly and unnecessarily involved in an event with force and violence that can

be avoided.

      The Third District improperly applied the limited qualified privilege

discussed in Pokorny to the facts in the instant case. We hold that the privilege


                                        - 25 -
does not apply to incorrect and wrongful reports made to law enforcement when

the conduct rises to the level of punitive conduct. When the conduct in connection

with reporting suspected criminal activity evinces a reckless disregard of the safety

and rights of others—or as in this case—the parties involved either knew or should

have known that their conduct was likely to cause harm, the qualified privilege

cannot provide immunity to such behavior. Such an absolute immunity would

frustrate the purpose of the qualified privilege, which is meant to encourage police

reports by protecting only those who make innocent mistakes.

      Additionally, we conclude that the case below is in conflict with Harris. The

case below interpreted Harris to hold that there is a cause of action for simple

negligence when a crime is misreported in good faith, and thus expressly disagreed

with it. Valladares, 141 So. 3d at 718. This was a mischaracterization of Harris.

      Because we have confirmed that Pokorny did not abolish negligence as a

cause of action for incorrect reports to law enforcement, the holding in Harris is

consistent with Florida law. The trial court in Harris erred when it dismissed a

negligence claim because the acts of the defendant went “beyond the innocent

misunderstanding” in Pokorny. This language demonstrates a cause of action for

something beyond simple negligence, but not necessarily something at the level of

malice or intent. There is no basis to support that the trial court in Harris was

required to make a finding of actual knowledge or intent. Rather, the holding in


                                        - 26 -
Harris is consistent with the public policy concern to encourage reports to law

enforcement without condoning reckless, culpable conduct where the defendant

knows or should know that the conduct would result in harm to others. Bank of

America’s behavior was analogous to the behavior of the bank in Harris in that it

also committed acts that went beyond an innocent misunderstanding.

      Valladares did not specifically allege punitive damages under the negligence

count in his original complaint in an attempt to comply with section 768.72,

Florida Statutes. Although this presents a problem with his award for punitive

damages, it should be noted that this statute, precluding an allegation of punitive

damages in the initial complaint, has no application to a cause of action for

negligent reporting of criminal conduct. Section 768.72 pertains only to a demand

for punitive damages. Thus, a plaintiff asserting a cause of action for conduct that

rises to the level of punitive conduct in the context of criminal reporting must

include that allegation in the initial complaint.

      In this case, Valladares did plead beyond simple negligence in reporting in

his Second Amended Complaint. Valladares’s Second Amended Complaint

provides, in relevant part, under the count for negligence:

      9. The Defendant, BANK OF AMERICA, owed a duty to use
      reasonable care for the Plaintiff’s safety.

      10. The Defendant, BANK OF AMERICA, breached its duty of
      reasonable care in one or more of the following ways:


                                         - 27 -
      (a) Negligently and carelessly activating and failing to cancel the
      silent robbery alarm, and failing to cancel said alarm when it knew or
      in the exercise of reasonable care should have known that the Plaintiff
      was not attempting to rob the bank;

      (b) Failing to properly train its employees, including but not limited
      to Defendants ALOR and GARCIA, concerning the identification of
      suspected bank robbers, and the handling of suspected robberies that
      turn out to be unfounded.

(Emphasis added). Here, Valladares did not allege negligent reporting alone.

Valladares alleged negligent reporting, and separately alleged the bank’s failure to

cancel the report after the bank had sufficient information to know that Valladares

was not a bank robber.

      Moreover, the bank cannot avoid responsibility by claiming that it does not

owe a duty to its customers. We have long recognized that businesses owe a duty

of reasonable care to their invitees to maintain safe conditions on business

premises. Fetterman & Assocs., 137 So. 3d at 365. Specifically, businesses owe

their invitees a duty of care to (1) maintain their premises in a way that ensures

reasonably safe conditions, and (2) advise the invitee of any reasonably unknown

hidden dangers of which the owner either knew or should have known. Id. at 365

(quoting Morales v. Weil, 44 So. 3d 173, 178 (Fla. 4th DCA 2010)). This duty not

only applies to dangerous conditions that arise and require correction, but also to

taking action to mitigate or eliminate the possibility of a foreseeable risk of harm

before it occurs. See Markowitz v. Helen Homes of Kendall Corp., 826 So. 2d


                                        - 28 -
256, 259-60 (Fla. 2002) (discussing the mode of operation theory). One may

establish foreseeability by a showing that the business had actual or constructive

knowledge that a dangerous condition that is likely to cause harm exists on the

premises. Hall v. Billy Jack’s, Inc., 458 So. 2d 760, 761 (Fla. 1984) (discussing

foreseeability in the context of a tavern’s knowledge of a person’s inclination to be

violent). If despite knowledge or actual knowledge of a risk of danger,

management still fails to take steps to avoid that danger, the business may have

breached its duty and thus be required to pay damages for resulting injuries to its

invitee. See id. at 762.

      In this case, the jury instructions provided that a finding of negligence

against the bank was warranted if the jury found the bank to be vicariously liable

for the negligent actions of its employees, and the jury did make such a finding.

Additionally, our own review of the record reveals numerous wrongful actions

from the time Valladares entered the bank until he was severely injured by a

violent kick to the head.

      However, because there was a failure to allege punitive conduct in the

pleadings, improper instructions to the jury regarding punitive conduct and

intentional conduct, an inconsistency in the verdict, and an inappropriate argument

that an intentional act is required for a cause of action for negligent reporting, we




                                        - 29 -
cannot simply reinstate the jury verdict. This case must be remanded for a new

trial.

                                       CONCLUSION

         For the foregoing reasons, we conclude that the decision below expressly

and directly conflicts with the decisions in Pokorny and Harris. We hold that

negligence is a valid cause of action for injuries arising from mistaken reports to

law enforcement when the conduct complained of demonstrates reckless, culpable

conduct to the level of punitive damages. We therefore quash the decision below,

and remand this case for new trial.

         It is so ordered.

LABARGA, C.J., and PARIENTE, QUINCE, and PERRY, JJ., concur.
CANADY, J., dissents with an opinion, in which POLSTON, J., concurs.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

CANADY, J., dissenting.

         Because I conclude that the decision of the Third District in Bank of

America Corp. v. Valladares, 141 So. 3d 714 (Fla. 3d DCA 2014),

does not expressly and directly conflict with our decision in Pokorny v. First

Federal Savings & Loan Ass’n of Largo, 382 So. 2d 678 (Fla. 1980), or the

decision of the First District in Harris v. Lewis State Bank, 482 So. 2d 1378 (Fla.




                                         - 30 -
1st DCA 1986), I would dismiss this case for lack of jurisdiction under article V,

section 3(b)(3) of the Florida Constitution.

      “This Court may only review a decision of a district court of appeal that

expressly and directly conflicts with a decision of another district court of appeal

or the Supreme Court on the same question of law.” Jenkins v. State, 385 So. 2d

1356, 1359 (Fla. 1980). This Court’s jurisdiction to review decisions of courts of

appeal for express and direct conflict is invoked by “the application of a rule of law

to produce a different result in a case which involves substantially the same

[controlling] facts as a prior case” or “the announcement of a rule of law which

conflicts with a rule previously announced by this court or another district[.]”

Mancini v. State, 312 So. 2d 732, 733 (Fla. 1975); see Adams v. Seaboard Coast

Line R.R. Co., 296 So. 2d 1, 3 (Fla. 1974).

      Valladares does not expressly and directly conflict with Pokorny because the

cases do not announce conflicting rules of law. In Valladares, the Third District

addressed whether a person can be held liable for simple negligence for contacting

the police to report suspected criminal activity and held that

      [a] person calling the police to report a possible crime is not liable for
      a good faith mistake even if the individual reported suffers personal
      injuries at the hands of the police. Calling the police to report a crime
      rises to the level of a tort only if the reporter acts maliciously,
      meaning the reporter either knows the report is false or recklessly
      disregards whether the report is false.




                                        - 31 -
Valladares, 141 So. 3d at 715, 718. In contrast, this Court in Pokorny addressed

whether a person may be held liable for unlawful detention or false imprisonment

based on contacting the police to report suspected criminal activity. In Pokorny we

held that

      under Florida law a private citizen may not be held liable in tort where
      he neither actually detained another nor instigated the other’s arrest by
      law enforcement officers. If the private citizen makes an honest, good
      faith mistake in reporting an incident, the mere fact that his
      communication to an officer may have caused the victim’s arrest does
      not make him liable when he did not in fact request any detention.

Pokorny, 382 So. 2d at 682. Although both Valladares and Pokorny involve fact

patterns in which the defendant allegedly made an erroneous report to the police,

they deal with different theories of liability. Valladares addresses a claim of

simple negligence and Pokorny addresses claims of unlawful detention and false

imprisonment. But the reasoning of the two cases is consistent: both recognize a

rule of no liability for good faith mistakes associated with erroneous reports to the

police. And nothing in Pokorny suggests that the good faith rule it articulates

should not be extended to a claim of simple negligence for making an erroneous

report to the police. Pokorny thus provides no basis for the Court to exercise

conflict jurisdiction over Valladares.

      Nor does Valladares expressly and directly conflict with Harris. As

explained previously, Valladares addressed whether an individual can be held

liable for simple negligence for contacting the police to report suspected criminal

                                         - 32 -
activity, and the Third District held that a person calling the police to report a

possible crime is not liable for a good faith mistake even if the individual reported

suffers personal injuries at the hands of the police. Valladares, 141 So. 3d at 715,

718. The First District in Harris addressed the sufficiency of a negligence cause of

action to withstand a motion to dismiss, reasoned that “[i]t is at least arguable that

in the case sub judice, the misinformation allegedly reported to the police was not

the result of an honest, good faith mistake on the part of the bank[,]” and held that

      [b]ecause appellant’s complaint sufficiently alleged a relationship
      voluntarily entered into by the bank which created a duty on the part
      of the bank to protect appellant from false accusations of forgery and
      theft, and because the allegations of the complaint, if taken as true,
      indicate that the bank had knowledge, or by the exercise of reasonable
      diligence would have had knowledge, that its acts and omissions were
      likely to result in injury to appellant, the trial court improperly
      dismissed the count for negligence.

Harris, 482 So. 2d at 1384-85 (emphasis added). Specifically, the complaint in

Harris alleged the bank had encouraged and facilitated withdrawals by the

appellant from a third person’s account; that “the bank did not reveal to [that

person] what had transpired between bank employees and appellant, but instead led

him to believe that someone with criminal intent had” made withdrawals based on

a forged signature; and that the appellant was “seized by bank employees” and

turned over to the custody of the police. Id. at 1381 n.8. These facts in Harris set

the case apart from Valladares, where a bank teller simply “mistook Valladares for

a bank robber” and made a report to the police. Valladares, 141 So. 3d at 715.

                                         - 33 -
Nothing in Harris suggests that liability can be predicated on a good faith mistake

in reporting a suspected crime to the police. There is no express and direct conflict

with Valladares.

      This Court lacks jurisdiction under the Florida Constitution to review

Valladares. Accordingly, I dissent.

POLSTON, J., concurs.

Application for Review of the Decision of the District Court of Appeal - Direct
Conflict of Decisions

      Third District - Case No. 3D12-1338

      (Miami-Dade County)

Joel Stephen Perwin of Joel S. Perwin, P.A., Miami, Florida; and Mark Gabriel
DiCowden of Mark G. DiCowden, P.A., Aventura, Florida,

      for Petitioner

Adam Matthew Topel, J. Randolph Liebler, and Tricia Julie Duthiers of Liebler,
Gonzalez & Portuondo, Miami, Florida,

      for Respondent




                                       - 34 -